 Case 1:20-cv-00216-NT Document 34 Filed 11/19/20 Page 1 of 3                     PageID #: 360



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


 TIFFANY BOND,                                  )
                                                )
                Plaintiff                       )
                                                )
        v.                                      )
                                                )
 MATTHEW DUNLAP, in his official                )
 capacity as Secretary of State for the State   )         Civil No. 1:20-cv-00216-NT
 of Maine; JANET MILLS, in her official         )
 Capacity as the Governor of the State of       )
 Maine; TROY JACKSON, in his official           )
 Capacity as the President of the Maine         )
 Senate; and SARA GIDEON, in her                )
 official Capacity as the Speaker of the        )
 House,                                         )
                                                )
                Defendants.                     )

                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff Tiffany Bond and

defendants Matthew Dunlap, Janet Mills, Troy Jackson and Sara Gideon, in their official

capacities, by their undersigned counsel, hereby stipulate to dismissal of this action with

prejudice and without costs or fees to any party.



November 19, 2020                                       Respectfully submitted,



                                                        /s/ Tiffany Bond
                                                        TIFFANY BOND
                                                        3 Colonial Road
                                                        Portland, ME 04102
                                                        incoming@tiffanybond.com

                                                        Pro Se Plaintiff



                                                    1
Case 1:20-cv-00216-NT Document 34 Filed 11/19/20 Page 2 of 3         PageID #: 361




                                        AARON M. FREY
                                        ATTORNEY GENERAL

                                        /s/ Phyllis Gardiner
                                        PHYLLIS GARDINER
                                        Assistant Attorney General
                                        Phyllis.gardiner@maine.gov

                                        THOMAS A. KNOWLTON
                                        Assistant Attorney General
                                        Thomas.a.knowlton@maine.gov
                                        6 State House Station
                                        Augusta, Maine 04333-0006
                                        Tel. (207) 626-8800
                                        Fax (207) 287-3145

                                        Attorneys for Defendants




                                    2
 Case 1:20-cv-00216-NT Document 34 Filed 11/19/20 Page 3 of 3                      PageID #: 362



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of November, 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all registered participants as identified in the CM/ECF electronic filing system for

this matter.


Dated: November 19, 2020                              /s/ Phyllis Gardiner
                                                      PHYLLIS GARDINER
                                                      Assistant Attorney General
                                                      Phyllis.gardiner@maine.gov




                                                 3
